911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Brown BURCH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-6058.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges, and BELL, District Judge.*

ORDER

2
This pro se federal prisoner appeals the district court's order denying his motion to vacate, set aside or correct sentence filed under 28 U.S.C. Sec. 2255.  He has filed a motion for appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Following a jury trial, William Brown Burch was convicted on federal charges involving kidnapping and rape.  Prior to sentencing, Burch's counsel alerted the trial court that another individual had confessed to the crimes.  After a brief colloquy concerning whether the matter should be investigated, the confession was made part of the record.  Burch was sentenced to life imprisonment;  his sentence was later reduced to thirty-five years.


4
In his motion to vacate sentence, Burch alleged ineffective assistance of counsel based on counsel's failure to move for a new trial following discovery of the confession.


5
Upon review, we conclude that defense counsel's performance was neither deficient nor prejudicial to the outcome of the trial.   See Strickland v. Washington, 466 U.S. 668, 687 (1984).


6
Accordingly, the motion for appointment of counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Sam H. Bell, U.S. District Judge for the Northern District of Ohio, sitting by designation